Petitioner’s complaint for mandamus granted. It appearing to this Court that the fee charged may have been solely for obtaining the insurance proceeds in question and not for other legal matters as well, the case is remanded to the Attorney Grievance Commission to consider whether the fee covered only the matter addressed in petitioner’s complaint, and if so, whether the fee was clearly excessive. In making this determination, the commission shall consider the factors outlined in DR 2-106(B), requiring further response from the attorney if necessary. We do not retain jurisdiction.
Levin, J., dissents.